Citation Nr: 1205547	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-25 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from January 1960 to January 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that declined to reopen the Veteran's claims for service connection for a left knee disorder, hearing loss, and tinnitus.  He submitted a timely notice of disagreement as to the RO's action.  A May 2010 rating decision granted service connection for bilateral hearing loss and tinnitus, and this action represents a full grant of the benefits sought as to these matters.

In February 2011, the Veteran testified during a hearing conducted via video-conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2005 rating decision denied service connection for a left knee disorder finding that the disorder existed prior to service and there was no evidence showing that it was aggravated in service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal. 

2.  The evidence associated with the claims file since the September 2005 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder. 


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied the claim of entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The evidence presented since the September 2005 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act 

The Veteran is seeking to reopen a previously denied service connection claim for a left knee disorder.  The Board concludes that the Veterans Claims Assistance Act (VCAA) does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence 

An October 2005 rating decision denied the Veteran's claim for service connection for a left knee disorder, finding that the disorder existed prior to service and there was no evidence showing that it permanently worsened as a result of military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105. 

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in May 2009.  The evidence added to the record since the October 2005 rating decision includes VA and non-VA medical records and examination reports, and the Veteran's written statements and oral testimony in support of his claim.  October 2005 private hospital records reflect that the Veteran underwent a left knee total arthroplasty.

A February 2011 signed statement from J.L.M., M.D., a family physician.  Dr. J.L.M. reported that, when he treated the Veteran, the Veteran gave a history of knee injury in the military with surgery while in military service.  The physician treated degenerative arthritis in the Veteran's knee for many years with subsequent knee replacement with complications and further arthritis problems.  Dr. J.L.M. indicated that a left knee injury was related to service.

The evidence added to the record since the September 2005 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on the fact that there was no evidence that the Veteran's left knee disorder worsened in service, the February 2011 signed statement from Dr. J.L.M., reflecting that it was more likely than not that left knee injury was related to service, relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for a left knee disorder is reopened. 

Adjudication of the claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  Once a claim is reopened, the Veterans Claims Assistance Act of 2000 provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant' s claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As noted below, the Board is requesting additional development with respect to the underlying claim for service connection for a left knee disorder, and will issue a final decision once that development is complete, if the case is ultimately returned to the Board. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened. 


REMAND

The Veteran seeks service connection for a left knee disorder.  He testified that, in service, he worked as an electrician on large aircraft that necessitated his carrying a heavy tool box up and down flights of stairs (see Board hearing transcript at page 3).  He subsequently developed knee problems for which he underwent orthopedic surgery (Id. at 4).  He did not recall if he had left knee problems prior to entering service but definitely had such problems in service (Id. at 6).  The Veteran indicated that, after discharge, his left knee problems continued and worsened and VA issued a knee brace (Id. at 5).  He said that he underwent three total knee replacement procedures since approximately 2005 (Id. at 8).  

Service treatment records show that, when examined for enlistment into service in January 1960, the Veteran's lower extremities were normal, he denied having a "trick" or locked knee, and he was found qualified for active service.  In March 1963, the Veteran was seen for complaints of intermittent left knee pain that started two months earlier with no apparent injury.  A March 1963 surgical clinic entry indicates that results of x-rays taken at the time showed osteochondritis dissecans and bipartite patella and he was referred to the orthopedic clinic.  An April 1963 orthopedic clinic record indicates that the Veteran had osteochondritis dissecans of the left knee with a bipartite patella that the examiner said was "a line of duty, no EPTS is recommended".  In May 1963, the Veteran reported worsened knee pain.

A July 1963 clinical record reflects that the Veteran was hospitalized for excision of part of his left patella and had a bipartite patella, with intermittent pain "all of his life", with constant knee pain for the two or three months prior to admission.  The diagnosis was fusion defect of the patella, bipartite, left, that was incurred in the line of duty and did not exist prior to service.  He underwent a partial ostectomy of the left patella.

The Veteran developed progressive knee discomfort in August 1963.  A September 1963 orthopedic consultation report indicates that the Veteran had chondromalacia of the left knee due to a condition that existed prior to service.  A knee cage and knee injections were recommended.  

According to a January 1964 surgical clinic evaluation performed in conjunction with the Veteran's December 1963 separation examination, the Veteran reported that he had a "small amount of pain in the left knee for the greater part of his life, but no disability related thereto".  His knee began to bother him more after his first two years (in service) when he worked as an electrician at a missile site and carried a heavy tool box that seemed to aggravate his left knee and caused him to limp and have intermittent pain.  

Objectively, the Veteran's had a small well healed surgical scar in the lateral aspect of the patella area with no swelling or erythema of the knee joint.  Quadriceps muscles were equal, bilaterally.  His station and gait were unimpaired and he had full range of left knee motion without pain but had slight pain doing squatting exercises.  Results of x-rays were reported to show a large defect in the medial condyle of the femur with a bony fragment filling this defect.  This had a typical appearance of localized aseptic necrosis "osteochondritis dissecans".  The diagnosis was patella chrondromalacia-osteochondritis dissecans (minimal disability).  The examiner said this was a condition that existed prior to service with minimal disability.

Post service, VA medical records, dated in May 2005, include the Veteran's complaints of left knee pain and show that Dr. M. was his private physician.  An August 2005 record indicates that swelling and discoloration developed during the past week; an arthrocentesis was performed, and the Veteran was fitted for a knee brace.  

The October 2005 private hospital records indicate that the Veteran underwent a total left knee replacement.  According to the 2009 private medical records from Dr. B.M., in 2007, the Veteran underwent revision of that total knee replacement and had an acute septic arthritis.  In February 2009, the Veteran was hospitalized for treatment of septic arthritis of the left knee and underwent incision and debridement to the bone with removal of the femoral and tibial stem knee components. 

In February 2011, Dr. J.L.M., the Veteran's treating family physician, reported that the Veteran gave a history of knee injury and surgery in service.  This doctor said that he treated the Veteran for degenerative arthritis in the knee for many years with subsequent knee repair and with complications and further arthritis problems.  According to Dr. J.L.M., the Veteran's left knee disorder was more likely than not related to knee injury in service.

In light of the record, the Veteran should be afforded a VA examination to assess the nature and etiology of any left knee disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic examination, by a physician, to determine the current nature and etiology of any chronic left knee disorder found to be present.  A complete history of the claimed disorder should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file should be made available to the examiner(s) prior to the examination. 

The examiner should indicate whether any current left knee disability found had its clinical onset or is otherwise related to the Veteran's active duty.  If a congenital knee condition exists (i.e., bipartite patella), the examiner should state whether it is a disease or defect.  If it is a disease, did it undergo a permanent measurable increase in severity during service beyond its natural progress or was it subject to a superimposed disease or injury during service that resulted in additional disability.  All opinions and conclusions expressed must be supported by a complete rationale.

2.  Then readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


